     Case: 1:20-cv-06099 Document #: 54 Filed: 07/14/21 Page 1 of 1 PageID #:629

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

PNC Bank, National Association
                                          Plaintiff,
v.                                                           Case No.: 1:20−cv−06099
                                                             Honorable Joan H. Lefkow
Predrag Knezevic, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 14, 2021:


        MINUTE entry before the Honorable Susan E. Cox: Motion hearing held.
Plaintiff's Motion to Compel [51] is granted in part and denied in part. As stated in open
court, the parties have resolved the issues related to Plaintiff's first set of interrogatories,
requests to admit, and first set of requests for document production; as such, the motion is
denied as moot. The motion is granted as to Plaintiff's second set of interrogatories and
requests for document production; Defendant is ordered to respond to that discovery
within 7 days of this order. Fact discovery deadline of 8/31/21 and updated status report
date of 7/30/21 remain set. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
